Citation Nr: 1031087	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a left arm/shoulder disability 
as secondary to the residuals of a gunshot wound of the right 
upper extremity, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to March 1978 
and from September 1983 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  In August 2009, the Veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.

When the case was before the Board in November 2009, it was 
remanded for further development.  It has since been returned to 
the Board for further appellate action.



FINDINGS OF FACT

1.  Entitlement to service connection for a left arm/shoulder 
disability was denied in an unappealed June 2000 rating decision.

2.  The evidence received since the June 2000 decision is 
cumulative or redundant of that previously of record or is not 
sufficient, when considered with the evidence previously of 
record, to raise a reasonable possibility of substantiating the 
claim for service connection for left arm/shoulder disability.




CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
for service connection for a left arm/shoulder disability.  
38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the Veteran was provided all required notice in a 
January 2007 letter.  Moreover, the undersigned informed the 
Veteran at the videoconference hearing that he should submit 
medical evidence linking his left arm/shoulder disability to his 
service-connected right upper extremity disability.  Although the 
Veteran was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim.  There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim to reopen would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The record also reflects that service treatment records are of 
record and all post-service medical evidence identified by the 
Veteran has been obtained.  Although VA is not obliged to provide 
an examination or obtain an opinion in response to a claim to 
reopen if new and material evidence has not been presented, the 
record reflects that a VA examination to determine whether the 
Veteran's left arm/shoulder disability is related to his service-
connected disability of the right upper extremity was provided.  
Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim to reopen.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of this claim by the originating 
agency were harmless.  Accordingly, the Board will address the 
merits of the claim to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Analysis

In an unappealed rating decision dated in June 2000, the RO 
denied service connection for a left shoulder and arm disability 
as secondary to service-connected disability of the right upper 
extremity.  The claim was denied based on the absence of any 
medical evidence of a nexus between the service-connected 
disability of the right upper extremity and the claimed left 
shoulder and arm disability.

The medical evidence added to the record since that decision is 
essentially cumulative in nature in that it continues to show the 
presence of the claimed disability many years after service, but 
includes no evidence of a nexus between the left arm/shoulder 
disability and the service-connected disability of the right 
upper extremity.  Moreover, the report of a June 2007 VA medical 
examination reflects that the examiner provided an opinion 
against the claim after reviewing the record and examining the 
Veteran.

The Veteran's statements and testimony have also been added to 
the record.  The Board has carefully considered those statements 
testimony and acknowledges that the Veteran is competent to state 
that he has had to do more things with his left arm and shoulder 
as a result of his service-connected right upper extremity 
disability; however, whether the over use of his left arm and 
shoulder caused or aggravated his left arm and shoulder 
disability is a medical question that the Veteran is not 
competent to answer.  Therefore, the Veteran's statements and 
testimony are not sufficient to raise a reasonable possibility of 
substantiating the claim.

Therefore, the Board must conclude that reopening of the 
Veteran's claim is not in order.

ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for a left 
arm/shoulder disability is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


